Exhibit 10.1

 
INDEPENDENT DIRECTOR AGREEMENT
 
THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of August 1, 2008
(“Agreement”), between CHINA YINGXIA INTERNATIONAL, INC., a Florida corporation
(“Company”), and Alice Lee Rogers (“Director”).
 
WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”); and
 
WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board; and
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Service as Director. Director will serve as a director of the Company and
perform all duties as a director of the Company, including without limitation
(1) attending meetings of the Board, (2) serving as the Audit Committee
Chairperson along with other committees of the Board (each a “Committee”) and
attending meetings of each Committee of which Director is a member, and
(3) using reasonable efforts to promote the business of the Company. The Company
currently intends to meet on the first Wednesday of each quarter except January,
together with additional meetings of the Board and Committees as may be required
by the business and affairs of the Company.
  
2.    Compensation and Expenses.
 
(a)    Retainer.    The Company will pay to Director an annual retainer (the
“Retainer”) of $20,000 in the form of restricted shares of the Company’s common
stock, calculated on the average closing price per share for the five (5)
trading days preceding and including January 1 of such year. The Board reserves
the right to increase the Retainer from time to time, but may not reduce the
Retainer below the amounts stated above. If Director’s service on the Board or
any Committee does not begin or end at the beginning of a calendar year, the
Retainer for that year will be prorated on a per diem basis as appropriate to
reflect the portion of the year during which services were rendered.
 
(b)    Meeting Fees.    The Company will pay to Director a fee of $4,000 for
each formal Board and Committee meeting in which Director participates, either
in person or by teleconference (“Meeting Fees”).
 
(c)    Expenses.    The Company will reimburse Director for all reasonable,
out-of-pocket expenses incurred in connection with the performance of Director’s
duties under this Agreement (“Expenses”).
 
(d)    Other Benefits.    The Board may from time to time authorize additional
compensation and benefits for Director, including stock options or restricted
stock.
 
1

--------------------------------------------------------------------------------


 
(e)    Payments.    The Company will pay the Retainer in two installments
following the close of the second and fourth quarters of each year. The Company
will pay the Meeting Fees earned during the first and second quarters of each
year at the end of the second quarter, and Meeting Fees earned during the third
and fourth quarters of each year at the end of the fourth quarter. The Company
will pay for Expenses as incurred upon submission of receipts and a request for
payment. The Company may withhold from any payment any amount of withholding
required by law.
 
3.    Amendments and Waiver.    No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.
 
4.    Binding Effect.    This Agreement will be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.
 
5.    Severability.    The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.
 
6.    Governing Law.    This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Florida applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above.
 
 
CHINA YINGXIA INTERNATIONAL, INC.
  
DIRECTOR:
 
  
   
  
 
By:
/s/ Yingxia Jiao
  By: /s/ Alice Lee Rogers
Name:
Yingxia Jiao
  
Name:
Alice Lee Rogers
Title:
Chief Executive Officer
 
  
     
  
           

 
 
 
 
 
 
2